Conviction is for rape; the punishment being assessed at five years in the penitentiary.
The record is before this court without a statement of facts. The only bill of exception brings forward complaint at the refusal of certain special charges. Without knowing what facts were proven on the trial, manifestly this court is in no position to determine whether the special charges were appropriate. The presumption prevails that the trial court acted correctly in refusing them.
The judgment is affirmed.
Affirmed.